

	

		II 

		109th CONGRESS

		1st Session

		S. 634

		IN THE SENATE OF THE UNITED STATES

		

			March 16, 2005

			Mr. Chambliss introduced

			 the following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To amend the Trade Sanctions Reform and

		  Export Enhancement Act of 2000 to clarify allowable payment terms for sales of

		  agricultural commodities and products to Cuba.

	

	

		

			1.

			Clarification of payment terms for sales of agricultural

			 commodities and products to Cuba

			Section 908(b)(1)(A) of the

			 Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C.

			 7207(b)(1)(A)) is amended by inserting before the period at the end the

			 following:

			

				, which in this subsection means the payment

			 by the purchaser of an agricultural commodity or product and the receipt of the

			 payment by the seller prior to—

					(i)

					the transfer of title of

				the commodity or product to the purchaser; and

				

					(ii)

					the release of control of

				the commodity or product to the purchaser.

				.

		

